Citation Nr: 1227908	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-20 222	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether severance of service connection for penile deformity (Peyronie's disease) effective May 1, 2005, was proper.

2.  Whether a rating reduction from 20 percent to zero percent effective May 1, 2005, for erectile dysfunction as secondary to service-connected posttraumatic stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which severed service connection for a penile deformity (Peyronie's disease) effective May 1, 2005, and also reduced the disability rating from 20 percent to zero percent effective May 1, 2005, for the Veteran's service-connected erectile dysfunction as secondary to service-connected PTSD.  Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in April 2009, he failed to report for this hearing when it was scheduled at the RO in October 2010.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1969 to March 1972.

2.  On July 12, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


